3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. Particular examples of such unclear language are provided below, but these are merely exemplary and not exhaustive, and all of the indefinite language must be corrected.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 18  
	In lines 10-11, “an eyelet opening normal of the eyelet opening” is unclear in scope.
	It is unclear what the scope of the limitation that the handle be “at least partially arranged behind the working device” is, noting that the inventive structure as shown in the drawings shows the handle on the top or alternately the front of the device in the orientations shown.  
	The claim references parts being along the longitudinal axis, but the structures shown in the drawing are not all along the same axis (for the purposes of Examination on the merits, the reference to a longitudinal axis is taken to broadly encompass a longitudinal direction as that appears to be the intent).
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 1, 6, and 18  
	The scope of the phrase “at or before a front end of the handle opening along the longitudinal axis” is unclear, noting that it is unclear which direction it is meant to be “at or before”, as depending upon which direction is travelled along the axis, the language may be met and so a location on either side or on the axis is encompassed by the indefinite claim language.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 1-2, 6-7, 10, 15, and 18  
The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted firstly that the specification indicates that approximately “can mean” which does not explicitly indicate that the definition provided is to be used or limit the definition. Additionally, in [0014] the specification indicates that approximately along the longitudinal axis can mean one of multiple potential definitions and so fails to provide a definite meaning to the term (similar issues arise with respect to [0020] and “approximately along the vertical axis”); in [0016] the specification indicates that approximately at the front end “can mean” closer to the front end than a center of the handle opening which if the handle is near the rear can encompass most of the tool and so be broader than would normally be considered approximately; the other instances of the term have similar problems and none include a definite meaning.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 3  
	It is unclear what the limitation that the working device extends along the longitudinal axis could mean, as any 3 dimensional object will extend along the longitudinal axis at least to some degree. 
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
	It is unclear whether claim 5 should be interpreted narrowly to require that the transport eyelet be along a transverse axis passing through both the handle opening and transport eyelet, or more broadly to encompass that it is transversely to the side (see above for a lack of clarity regarding the “longitudinal axis” and the scope of this terminology with respect to the invention and disclosure).
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 10  
	The phrase “the eyelet opening normal is oriented” is grammatically incorrect and unclear in scope.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 18  
	The scope of the phrase “in an attaching and/or detaching position of the transport eyelet with the apparatus securing element” is unclear as to whether it requires the apparatus securing element be capable of attaching and/or detaching from the transport eyelet, if it requires the attachment of the two, or if it has some other scope (e.g. if it merely indicates the transport eyelet has an attaching/detaching position and is with the apparatus securing element).
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-17 and 19  
	These claims are rejected at least as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2020/0180124 to Ellice (Ellice). Ellice discloses:
With Respect to Claim 1  
A hand-portable working apparatus, comprising: a working device (10); at least one handle (26 or 262), wherein the handle is at least partially arranged behind the working device along a longitudinal axis of the working apparatus, and wherein at least the handle defines a handle opening, wherein the handle opening extends approximately along the longitudinal axis (see e.g. FIG. 1); and a transport eyelet (240), wherein the transport eyelet is arranged approximately at or before a front end of the handle opening along the longitudinal axis (see e.g. FIG. 1), and wherein at least the transport eyelet defines an eyelet opening, wherein, in an attaching and/or detaching position of the transport eyelet, an eyelet opening normal of the eyelet opening is oriented approximately along a vertical axis of the working apparatus (see e.g. FIG. 1).  
With Respect to Claim 2  
The hand-portable working apparatus according to claim 1, wherein the handle opening extends approximately along the vertical axis, and wherein the transport eyelet is arranged approximately at or above an upper end of the handle opening along the vertical axis (as to 26, see e.g. FIG. 1; as to 262, see e.g. FIG. 3B and disclosure of rotating the handle to other locations and the language is met in multiple of these locations which are inherently disclosed as part of the adjustability, and therefore the apparatus meets these limitations).  
	Alternately, the handle can be taken to be 262, and the structure meets the language as if appropriately oriented (e.g. with 202 at a downward angle or alternately with the tool held upside-down from the orientation shown in FIG. 1 such that 262 extends downwardly from the tool) the transport eyelet is arranged approximately at or above an upper end of the handle opening.
With Respect to Claim 3  
The hand-portable working apparatus according to claim 1, wherein the working device extends along the longitudinal axis.  
With Respect to Claim 5  
For clarity, for claim 5 the handle is taken to be 262. 
The hand-portable working apparatus according to claim 1, wherein the transport eyelet is arranged to a side of the handle opening along a transverse axis of the working apparatus (noting the disclosure to adjust the location of the handle 262, and when the handle is rotated to any other position the transport eyelet will be arranged to the side of the handle opening along a transverse axis).  
With Respect to Claim 6  
The hand-portable working apparatus according to claim 5, wherein the working apparatus has a further handle (26), wherein at least the further handle defines a further handle opening, wherein the further handle is arranged opposite the transport eyelet to the side of the handle opening along the transverse axis, and wherein the further handle opening extends approximately along the transverse axis and approximately along the vertical axis, and/or wherein the further handle is arranged approximately at or before the front end of the handle opening along the longitudinal axis (it is arranged before the front end of the handle opening along the longitudinal axis from the rear of the device/apparatus).  
With Respect to Claim 7  
The hand-portable working apparatus according to claim 6, wherein the handle with the front end of the handle opening, the transport eyelet and/or the further handle are/is arranged along the longitudinal axis approximately at a center of gravity of the working apparatus (noting central location, the handle 262 and/or eyelet 240 are arranged as claimed at least to the extent broadly claimed).  
With Respect to Claim 8  
The hand-portable working apparatus according to claim 6, wherein the handle, the transport eyelet and/or the further handle are/is arranged along the vertical axis above a center of gravity of the working apparatus (at least the handle 262 and/or eyelet 240 are arranged along the vertical axis above the center of gravity).  
With Respect to Claim 9  
The hand-portable working apparatus according to claim 6, wherein the working apparatus has an apparatus housing, and wherein the handle, the transport eyelet and/or the further handle are/is arranged along the vertical axis at the top of the apparatus housing (the handle 262 and/or eyelet 240 are arranged along the vertical axis at the top of the apparatus housing, see e.g. FIG. 1; alternately 26 is also arranged along the vertical axis at the top of the housing as it has one end attached on the top of the housing, see e.g. FIG. 1).  
With Respect to Claim 14  
The hand-portable working apparatus according to claim 1, wherein a portion of an inner contour of the transport eyelet is shaped for opening a snapper of an apparatus securing element having a snap hook for unhooking the transport eyelet from the snap hook, and wherein the portion of the inner contour faces away from the handle in the attaching and/or detaching position (the inner contour of 240 facing away from the handle has a shape capable of opening a snapper of an appropriately shaped snap hook).  
With Respect to Claim 15  
The hand-portable working apparatus according to claim 1, wherein the handle with the front end of the handle opening and/or the transport eyelet are/is arranged along the longitudinal axis approximately at a center of gravity of the working apparatus (the handle 262 and/or eyelet 240 are arranged in this location at least to the extent broadly claimed).  
With Respect to Claim 16  
The hand-portable working apparatus according to claim 1, wherein the handle and/or the transport eyelet are/is arranged along the vertical axis above a center of gravity of the working apparatus (at least the handle 262 and/or eyelet 240 are arranged along the vertical axis above the center of gravity).  
With Respect to Claim 17  
The hand-portable working apparatus according to claim 1, wherein the working apparatus has an apparatus housing, wherein the handle and/or the transport eyelet are/is arranged along the vertical axis at the top of the apparatus housing (the handle 262 and/or eyelet 240 are arranged along the vertical axis at the top of the apparatus housing, see e.g. FIG. 1; alternately 26 is also arranged along the vertical axis at the top of the housing as it has one end attached on the top of the housing, see e.g. FIG. 1).  
With Respect to Claim 18  
A system, comprising: an apparatus securing element (harness/lanyard); and a hand-portable working apparatus, the working apparatus comprising: a working device; at least one handle (26 or 262), wherein the handle is at least partially arranged behind the working device along a longitudinal axis of the working apparatus, and wherein at least the handle defines a handle opening, wherein the handle opening extends approximately along the longitudinal axis (see e.g. FIG. 1); and a transport eyelet (240), wherein the transport eyelet is arranged approximately at or before a front end of the handle opening along the longitudinal axis, and wherein at least the transport eyelet defines an eyelet opening (see e.g. FIG. 1), wherein, in an attaching and/or detaching position of the transport eyelet with the apparatus securing element, an eyelet opening normal of the eyelet opening is oriented approximately along a vertical axis of the working apparatus (see e.g. FIG. 1, noting the apparatus securing element can be secured in this position).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2020/0180124 to Ellice (Ellice), either alone or further in view of EP 3560660 to Lachica (Lachica) and/or U.S. Patent #11,498,238 to Huber (Huber).
With Respect to Claims 1-3, 5-9, and 14-18   
	As an alternative to the rejection of these claims above under 35 USC 102 using Ellice, it would have been obvious to one of ordinary skill in the art before the filing date of this application to orient the eyelet such that the eyelet opening was rotated 90 degrees or make it adjustably rotatable to allow for this orientation, as doing so constitutes at most either a mere rearrangement of parts or merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
As to the attaching and/or detaching position, although Examiner maintains that this language does not necessarily require any sort of adjustable location or the like, it would also/alternately have been obvious to one of ordinary skill in the art before the filing date of this application to make the eyelet stowable in a non-use position (e.g. retractable into or pivotable towards the housing) as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Lachica discloses orienting a similar eyelet on a power tool at an angle of 90 degrees relative to the orientation of the eyelet of Ellice, which provides further motivation for and/or evidence of the obviousness of that modification.
	Alternately, Huber discloses forming a similar power tool attached eyelet such that it is pivotable from a use position to a stowed position, as well as having it oriented with an opening in either of two positions that are 90 degrees apart (FIG. 10 and Fig. 13), which provides further motivation for and/or evidence of the obviousness of those modifications.
With Respect to Claim 10  
The hand-portable working apparatus according to claim 1, wherein the transport eyelet is at least partially adjustable between the attaching and/or detaching position and a stowing position which is different from the attaching and/or detaching position, wherein the transport eyelet protrudes from the handle in the attaching and/or detaching position, wherein the transport eyelet lies against the handle in the stowing position, and/or wherein, in the stowing position, the eyelet opening normal is oriented approximately along a transverse axis of the working apparatus (pivoting into/towards the handle for storage or pivoting to the side as claimed are obvious ways of making it adjustable, see also e.g. Huber, or per Huber).  
With Respect to Claim 12  
The hand-portable working apparatus according to claim 10, but does not disclose wherein the working apparatus has at least one locking member, and wherein the at least one locking member is designed to fix the transport eyelet in the attaching and/or detaching position and/or in the stowing position.  
	However, Examiner takes official notice (or Huber discloses) that it is known in the art to use a locking member (e.g. a latch or 25 per Huber) to secure a structure in a stowed position.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or Huber, to add a locking member (e.g. 25) to secure the eyelet in the stowed position in order to keep it out of the way when not in use.
 Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2020/0180124 to Ellice (Ellice), either alone or further in view of EP 3560660 to Lachica (Lachica) and/or U.S. Patent #11,498,238 to Huber (Huber) as applied to claim 1 above, either alone or further in view of official notice.
With Respect to Claim 4  
The hand-portable working apparatus according to claim 1, and that the disclosure relates to power tools, but Ellice’s power tool example is an impact tool and so Ellice does not disclose wherein the working apparatus is one of: a leaf blower, a saw, a chainsaw, or a top- handle saw, and/or wherein the working device has a blowing tube or a saw rail and a saw chain.  
	However, Examiner takes official notice that leaf blowers and chainsaws/saws are art known power tools with similar structures to the impact hammer(s) of Ellice, and so it would have been obvious to one of ordinary skill in the art to use the Ellice handle and eyelet structure on a leaf blower or saw, in order to provide the benefits of the handle and eyelet to the leaf blower or chainsaw/saw.
	Alternately, Huber discloses the use of a similar eyelet on a chainsaw which provides further evidence of the obviousness of and/or motivation to use the handle and eyelet structure on a chainsaw. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2020/0180124 to Ellice (Ellice) in view of U.S. Patent #11,498,238 to Huber (Huber), either alone or further in view of EP 3560660 to Lachica (Lachica) as applied to claim 1 above, and further in view of U.S. Patent #3,317,098 to Auraen (Auraen).
With Respect to Claim 11  
The hand-portable working apparatus according to claim 10, wherein the handle is arranged for carrying by one hand and the transport eyelet, but does not disclose wherein the transport eyelet is arranged for being simultaneously adjusted by the same hand, wherein the transport eyelet is arranged on the handle.  
	However, Auraen discloses attaching a similar eyelet (noting the ring that spring hook 21 secures to, FIG. 1) that is arranged on a handle and arranged for being simultaneously adjusted by the same hand used to carry the handle (i.e. it is in the appropriate position to do so).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Auraen, to locate the ring (240 as modified by Huber to be pivotal to a non-use position) onto the handle (262), in order to allow for attachment of a carrying device as taught by Auraen for the benefits disclosed by Auraen, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It is noted that Ellice does not disclose any particular necessity or benefit to the particular location shown in the drawings, and so that location is clearly merely exemplary.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2020/0180124 to Ellice (Ellice), either alone or further in view of EP 3560660 to Lachica (Lachica) and/or U.S. Patent #11,498,238 to Huber (Huber) as applied to claim 1 above, and further in view of U.S. Patent #11/344,106 to Nishimura (Nishimura).
With Respect to Claim 13  
The hand-portable working apparatus according to claim 1, but does not disclose wherein a portion of an outer contour of the transport eyelet has a depression for opening a snapper of an apparatus securing element having a snap hook for hooking the transport eyelet in the snap hook, and wherein the portion of the outer contour faces away from the handle in the attaching and/or detaching position.  
	However, Nishimura discloses forming a similar lifting/carrying hook/eyelet structure with a portion of an outer contour including a depression (noting depression formed by 104sub and 104main, FIG. 11) for opening a snapper of an apparatus securing element having a snap hook for hooking the transport eyelet in the snap hook (FIGS. 15-17 and disclosure, this is its intended use), and wherein the portion of the outer contour faces away from the handle in the attaching and/or detaching position.  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Nishimura, to add a depression as taught by Nishimura in the claimed position, for the benefits disclosed by Nishimura for this structure (i.e. allowing for easier/one handed removal from a snap hook).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2020/0180124 to Ellice (Ellice), either alone or further in view of EP 3560660 to Lachica (Lachica) and/or U.S. Patent #11,498,238 to Huber (Huber) as applied to claim 1 above, and further in view of U.S. Patent #11,202,475 to Milling (Milling).
With Respect to Claim 19  
The system according to claim 18, and that the apparatus securing element is a harness, but does not detail a type of harness and so does not disclose wherein the apparatus securing element is a climbing harness.
	However, Milling discloses that it is common to attach a power tool (i.e. chainsaw) to a climbing harness using a lanyard.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Milling, to attach the power tool of Ellice/the combination to a climbing harness, in order to obtain the benefits of a climbing harness with the power tool and/or as a mere selection of an art appropriate lanyard to attach it to (i.e. a lanyard of a climbing harness).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734